[Cite as A.S. v. Summit Cty. Prosecutor, 2022-Ohio-1040.]


STATE OF OHIO                     )                         IN THE COURT OF APPEALS
                                  )ss:                      NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

A. S.                                                       C.A. No.   30061

        Appellee

        v.                                                  APPEAL FROM JUDGMENT
                                                            ENTERED IN THE
SUMMIT COUNTY PROSECUTOR                                    COURT OF COMMON PLEAS
                                                            COUNTY OF SUMMIT, OHIO
        Appellant                                           CASE No.   CV 2021-01-0266

                                 DECISION AND JOURNAL ENTRY

Dated: March 30, 2022



        SUTTON, Judge.

        {¶1}    Defendant-Appellant Summit County Prosecutor (“the Prosecutor”) appeals from

the judgment of the Summit County Court of Common Pleas granting relief from a weapons

disability to Plaintiff-Appellee A.S. For the reasons that follow, we reverse and remand for further

proceedings consistent with this opinion.

                                                      I.

        {¶2}    On January 25, 2021, A.S. filed a motion for relief from weapons disability

pursuant to R.C. 2923.14 in the Summit County Court of Common Pleas. A.S.’s request for relief

stemmed from an “acute psychotic episode” he experienced in January of 2014. The episode

resulted in an adjudication in Summit County Probate Court case 2014-MI-11, and A.S. was

involuntary committed for psychiatric treatment at Akron General Medical Center.1 In his motion



        1
         The record indicates that documents from the Summit County Probate Court case were
supplied to, and considered by, the trial court. However, those documents were not included in
the record on appeal.
                                                  2


for relief, A.S. maintained, as a result of the adjudication, he is prohibited from possessing a

firearm under both Florida and Ohio law.

       {¶3}    A.S. alleged, in support of his motion, that since his 2014 adjudication, he has been

engaged in mental health services and has had no other mood disorder incidents. A.S. relocated

to Florida after the 2014 incident and continues to be a resident of the State of Florida. As part of

his justification for the relief he was seeking, A.S. argued that such relief from the Summit County

Court of Common Pleas was necessary because Florida law required a person seeking relief from

a weapons disability to petition the court that made the original adjudication or commitment. In

A.S.’s case, that would be the Summit County Probate Court.

       {¶4}    In response to A.S.’s motion, the Summit County Prosecutor filed a motion to

dismiss for lack of subject matter jurisdiction. The Prosecutor argued that A.S. was prohibited

from seeking relief under R.C. 2923.14(A)(1) because the statute states an individual could only

apply for relief from a disability in the county where that individual resided, and it was undisputed

that A.S. was not a resident of Summit County. Because he was not a resident of Summit County,

the Prosecutor argued the trial court had no jurisdiction to grant the requested relief.

       {¶5}    The trial court subsequently denied the Prosecutor’s motion to dismiss, stating:

       What the court finds to be disconcerting by the question before it is how applicants
       seeking relief from disability are to proceed where two contradictory statutes have
       placed them in a jurisdictional quandary. In this matter, on the one hand is the Ohio
       statute, binding on this court, which informs those seeking to have a weapons
       disability removed to file their application in the county of their residence which
       would be [A.S.]’s [] home county in Florida. On the other hand is the Florida
       statute, binding on [A.S.], which informs those seeking to remove a weapons
       disability to file their application in the county where the person was adjudicated
       or committed, which would be Summit County, Ohio.

                                                ***

       Upon consideration of not only the letter of the law, but more importantly in this
       instance, the spirit of the law in order to not accomplish a foolish result, the court
                                                 3


       believes that to deny any applicant such as [A.S.] the opportunity to have his
       application heard on a wooden application of Ohio law would be illogical and
       unjust and would render the provision of R.C. 2923.14(A) meaningless and
       inoperative for those in [A.S.]’s position. The law of his state of residence tells him
       he must return to the state and county where his disability was imposed to seek
       removal of the disability. That is what he has done. To deny such an applicant the
       opportunity to be heard would be akin to denying that applicant’s due process right
       and potentially, if the application should ultimately be found to have merit, to
       [deny] the applicant’s fundamental constitutional rights. To permit such a result
       would prove to be deleterious to our society.

       {¶6}    After denying the Prosecutor’s motion to dismiss, the trial court scheduled a hearing

on A.S.’s motion. The Prosecutor filed a recommendation against granting A.S.’s motion for relief

with the trial court. In that recommendation, the Prosecutor maintained that the trial court lacked

subject matter jurisdiction and also suggested an alternative remedy existed for A.S. through a

motion made in the probate court pursuant to R.C. 5122.38. The Prosecutor argued that the probate

court would be the more appropriate forum to assess A.S.’s request since the probate court handled

the original adjudication.

       {¶7}    Subsequently, the trial court granted A.S.’s motion for relief from weapons

disability. The Prosecutor appeals from that judgment, assigning one error for this Court’s review.

                                                 II.

                                  ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED BY TAKING SUBJECT MATTER
       JURISDICTION OVER AN APPLICATION FOR RELIEF FROM
       FIREARMS DISABILITY OF AN INDIVIDUAL THAT WAS NOT A
       RESIDENT OF THE COUNTY IN WHICH THE APPLICATION WAS
       MADE CONTRARY TO THE PLAIN AND UNAMBIGUOUS LANGUAGE
       OF R.C. 2923.14(A).

       {¶8}    In their sole assignment of error, the Prosecutor argues that the trial court erred in

denying their motion to dismiss for lack of subject matter jurisdiction. The Prosecutor argued that
                                                  4


because the trial court lacked subject matter jurisdiction over A.S.’s motion, the trial court’s order

granting A.S.’s relief is void. For the following reasons, we agree.

                                      Relief from Disability

        {¶9}    R.C. 2923.14(A)(1) sets forth the procedure for an applicant seeking relief from a

disability, and states as follows:

        [A]ny person who is prohibited from acquiring, having, carrying, or using firearms
        may apply to the court of common pleas in the county in which the person resides
        for relief from such prohibition.

(Emphasis added.)

        {¶10} “It is a cardinal rule of statutory construction that where the terms of a statute are

clear and unambiguous, the statute should be applied without interpretation.” State v. Horton, 91

Ohio App.3d 464, 468 (9th Dist.1993), citing Provident Bank v. Wood, 36 Ohio St.2d 101 (1973).

“A court may interpret a statute only where the words of the statute are ambiguous.” State v.

Shaffer, 9th Dist. Medina Nos. 12CA0071-M, 12CA0077-M, 2014-Ohio-2461, ¶ 7, citing State ex

rel. Celebrezze v. Allen Cty. Bd. of Commrs., 32 Ohio St.3d 24, 27 (1987). “Ambiguity exists if

the language is susceptible of more than one reasonable interpretation.” Id., citing State ex rel.

Toledo Edison Co. v. Clyde, 76 Ohio St.3d 508, 513 (1996).

        {¶11} In State v. Cantwell, 5th Dist. Richland No. 12CA59, 2013-Ohio-1685, a case

factually similar to the case sub judice, the Fifth District Court of Appeals upheld a trial court’s

dismissal of an application for relief from disability for lack of subject matter jurisdiction where

the applicant was not only not a resident of the county in which he sought relief from a weapons

disability, but, like A.S., was not a resident of the State of Ohio. Cantwell at ¶ 11. We agree with

the result of that case and find the language of R.C. 2923.14(A) to be unambiguous. The statute

expressly and unambiguously requires an applicant to be a resident of the county in which he seeks
                                                  5


relief. In this case, it is undisputed that A.S. is not a resident of Summit County. Therefore, the

trial court did not have jurisdiction to grant A.S. relief and erred in denying the Prosecutor’s motion

to dismiss.

       {¶12} Accordingly, the Summit County Prosecutor’s assignment of error is sustained.

                                                      III.

       {¶13} For the reasons stated above, the Summit County Prosecutor’s sole assignment of

error is sustained and the judgment of the Summit County Court of Common Pleas is reversed and

remanded for further proceedings consistent with this decision.

                                                        Judgment reversed and remanded for further
                                                           proceedings consistent with this decision.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.
                                            6


      Costs taxed to Appellee.



                                                 BETTY SUTTON
                                                 FOR THE COURT



HENSAL, P. J.
CARR, J.
CONCUR.


APPEARANCES:

SHERRI BEVAN WALSH, Prosecuting Attorney, and MARVIN D. EVANS, Assistant
Prosecuting Attorney, for Appellant.

JOHN P. STILES, Attorney at Law, for Appellee.